FILED

IN THE UNITED STATES DISTRICT COURT JAN 15 2090

FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION nets ole
Billings

UNITED STATES OF AMERICA, CR 17-143-BLG-SPW-03

Plaintiff,

ORDER
VS.

MARK HURST,

Defendant.

 

 

Upon the United States’ Unopposed Motion to Vacate Restitution Hearing
(Doc. 175), and for good cause shown,

IT IS HEREBY ORDERED that the restitution hearing currently set for
January 17, 2020 at 1:30 p.m., is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this S77 day of January, 2020.

Lie. PLE

SUSAN P. WATTERS
United States District Judge
